                                          Case 2:17-cv-00332-GMN-GWF Document 54 Filed 05/29/19 Page 1 of 3



                                      1    ROBERT S. LARSEN, ESQ.
                                           Nevada Bar No. 7785
                                      2    BRIAN K. WALTERS, ESQ.
                                           Nevada Bar No. 9711
                                      3    GORDON REES SCULLY MANSUKHANI, LLP
                                           300 So. Fourth Street, Suite 1550
                                      4    Las Vegas, Nevada 89101
                                           Telephone: (702) 577-9300
                                      5    Direct: (702) 577-9310
                                           Facsimile: (702) 255-2858
                                      6    E-Mail: rlarsen@grsm.com
                                                   bwalters@grsm.com
                                      7
                                           Attorneys for High Noon at Arlington Ranch
                                      8    Homeowners Association

                                      9
                                                                      UNITED STATES DISTRICT COURT
                                     10
                                                                            DISTRICT OF NEVADA
                                     11
                                           THE BANK OF NEW YORK MELLON FKA THE )              Case No.: 2:17-CV-00332-GMN-GWF
Gordon Rees Scully Mansukhani, LLP




                                     12    BAN OF NEW YORK AS TRUSTEE FOR THE             )
                                           CERTIFICATEHOLDERS OF THE CWALT, INC., )
     300 S. 4th Street, Suite 1550




                                     13    ALTERNATIVE LOAN TRUST 2005-44,                )
       Las Vegas, NV 89101




                                           MORTGAGE PASS-THROUGH CERTIFICATES, )              STIPULATION AND ORDER TO
                                     14    SERIES 2005-44,                                )   EXTEND TIME TO FILE
                                                                                          )   OPPOSITIONS TO MOTIONS FOR
                                     15                       Plaintiff,                  )   SUMMARY JUDGMENT
                                                                                          )
                                     16    vs.                                            )   (Second Request)
                                                                                          )
                                     17    HIGH NOON AT ARLINGTON RANCH                   )
                                           HOMEOWNER’S ASSOCIATION; and SFR               )
                                     18    INVESTMENTS POOL 1, LLC,                       )
                                                                                          )
                                     19                       Defendants.                 )
                                                                                          )
                                     20    SFR INVESTMENTS POOL 1, LLC,                   )
                                                                                          )
                                     21                       Counter/Cross-Claimant,     )
                                                                                          )
                                     22    vs.                                            )
                                                                                          )
                                     23    THE BANK OF NEW YORK MELLON FKA THE )
                                           BAN OF NEW YORK AS TRUSTEE FOR THE             )
                                     24    CERTIFICATEHOLDERS OF THE CWALT, INC., )
                                           ALTERNATIVE LOAN TRUST 2005-44,                )
                                     25    MORTGAGE PASS-THROUGH CERTIFICATES, )
                                           SERIES 2005-44; and LES TAYLOR, an individual, )
                                     26                                                   )
                                                              Counter/Cross-Defendant.    )
                                     27                                                   )
                                     28

                                                                                        -1-
                                          Case 2:17-cv-00332-GMN-GWF Document 54 Filed 05/29/19 Page 2 of 3



                                      1             Plaintiff The Bank of New York Mellon, f/k/a The Bank of New York, as Trustee for

                                      2      the Certificateholders CWALT, Inc., Alternative Loan Trust 2005-44, Mortgage Pass-Through

                                      3      Certificates, Series 2005-44 (“BNYM”), Defendant/Counter/Cross-Claimant SFR Investments

                                      4      Pool 1, LLC (“SFR”) and Defendant High Noon at Arlington Ranch Homeowners Association

                                      5      (“HOA”) stipulate as follows:

                                      6             1.       The HOA filed its Motion for Summary Judgment on April 24, 2019. [ECF No.

                                      7      44].

                                      8             2.       BNYM filed its Motion for Summary Judgment against SFR on April 24, 2019.

                                      9      [ECF No. 43].

                                     10             3.       SFR filed its Motion for Summary Judgment against BNYM on April 24, 2019.

                                     11      [ECF No. 48].
Gordon Rees Scully Mansukhani, LLP




                                     12             4.       On May 14, 2019, the parties stipulated to extend time to respond to the motions
     300 S. 4th Street, Suite 1550




                                     13      for summary judgment. [ECF No. 52]. The Court entered an order based on the parties’
       Las Vegas, NV 89101




                                     14      stipulation extending the deadline to respond to motion for summary judgment to May 29,

                                     15      2019. [ECF No. 53].

                                     16             5.       The parties request additional time to file their responses to allow time to fully

                                     17      address the arguments presented in the motions. Specifically, the parties request an additional

                                     18      14 days for briefing.

                                     19             6.       The parties hereby stipulate and agree to extend the time for responses to motions

                                     20      for summary judgment. The new deadline to file responses shall be June 10, 2019.

                                     21    ///

                                     22    ///

                                     23    ///

                                     24    ///

                                     25    ///

                                     26    ///

                                     27    ///

                                     28

                                                                                             -2-
                                              Case 2:17-cv-00332-GMN-GWF Document 54 Filed 05/29/19 Page 3 of 3



                                          1             7.     This is the second request for an extension of this deadline and is not made for

                                          2     purposes of undue delay.

                                          3
                                               DATED this 29th day of May, 2019.                 DATED this 29th day of May, 2019.
                                          4
                                                                                                 KIM GILBERT EBRON
                                          5    AKERMAN, LLP

                                          6                                                      /s/ Diana Cline Ebron
                                               /s/ Tenesa S. Powell                              Diana Cline Ebron, Esq.
                                          7    Ariel E. Stern, Esq.                              Nevada Bar No. 10580
                                               Nevada Bar No. 8276                               Jacqueline A. Gilbert, Esq.
                                          8    Tenesa S. Powell, Esq.                            Nevada Bar No. 10593
                                               Nevada Bar No. 12488                              7625 Dean Martin Drive, Suite 110
                                          9    1635 Village Center Circle, Suite 200             Las Vegas, NV 89139
                                               Las Vegas, NV 89134                               Attorneys for SFR Investments Pool 1, LLC
                                         10    Attorneys for Plaintiff

                                         11
    Gordon Rees Scully Mansukhani, LLP




                                         12    DATED this 29th day of May, 2019
         300 S. 4th Street, Suite 1550




                                         13    GORDON REES SCULLY
           Las Vegas, NV 89101




                                               MANSUKHANI, LLP
                                         14

                                         15    /s/ Brian K. Walters
                                               Robert S. Larsen, Esq.
                                         16    Nevada Bar No. 7785
                                               Brian K. Walters, Esq.
                                         17    Nevada Bar No. 9711
                                               300 So. Fourth Street, Suite 1550
                                         18    Las Vegas, Nevada 89101
                                               Attorneys for High Noon at Arlington Ranch
                                         19    Homeowners Association
                                         20
                                                                                           ORDER
                                         21

                                         22           IT IS SO ORDERED.

                                         23                       5 day of June, 2019.
                                                      DATED this _____
                                         24

                                         25
                                                                                            Gloria M. Navarro, Chief Judge
                                         26                                                 UNITED STATES DISTRICT COURT

                                         27

1123679/45335893v.1                      28

                                                                                              -3-
